United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3197
                         ___________________________

                            Olga Yolanda Reyes-Bercian

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: July 6, 2017
                               Filed: July 21, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

     Guatemalan citizen Olga Reyes-Bercian petitions for review of an order of the
Board of Immigration Appeals dismissing her appeal from the decision of an


      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
immigration judge that denied Reyes’s application for withholding of removal and
relief under the Convention against Torture.2 Our review of the record satisfies us
that substantial evidence supports the denial of relief. See De Castro-Gutierrez v.
Holder, 713 F.3d 375, 379 (8th Cir. 2013). The petition is denied. See 8th Cir. R.
47B.
                       ______________________________




      2
          Reyes’s asylum claim is not before this panel.

                                           -2-